Citation Nr: 1720083	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-26 173A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1. Entitlement to a rating in excess of 10 percent for post operative residuals of right shoulder Bankart surgery prior to December 3, 2007.

2.  Entitlement to a rating in excess of 20 percent for post operative residuals of right shoulder Bankart surgery since December 3, 2007.
 
2. Entitlement to an initial rating in excess of 10 percent for a cervical spine strain.
 
3. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease.
 
4. Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities. 
 
 

REPRESENTATION
 
Appellant represented by:  James L. Wright
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1998 to July 2007. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September, 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The Veteran testified at a May 2010 Board hearing. A transcript of that proceeding is of record.  In March 2017, the Veteran was notified that the Veterans Law Judge who conducted the May 2010 hearing was no longer with the Board, and he was offered an opportunity to testify at a new hearing.  As no response has been received from the Veteran the Board will address these matters based upon the evidence of record.
 
In December 2013, the Board denied, in pertinent part, entitlement to initial ratings higher than 10 percent each for post operative residuals of right shoulder Bankart surgery, a cervical spine disability, and gastroesophageal reflux disease.  The Board also denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In January 2015, the Court granted a joint motion for remand.  Thereafter, the Board remanded the case for further development in June 2015.

In a November 2016 decision VA awarded the Veteran a 20 percent rating for residuals of right shoulder Bankart surgery, effective December 3, 2007. As that rating did not constitute a full grant of the benefit sought on appeal, the issue remains before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran asserts that his right shoulder, cervical spine, and gastroesophageal disabilities warrant higher ratings, and that the combined impact of his service connected disabilities prevent him from maintaining any form of substantially gainful employment. 
 
Unfortunately, the October 2016 VA shoulder, cervical spine, and esophageal examinations did not substantially comply with the prior remand directives.  In this regard, a Board remand confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The June 2015 Board remand specified that a VA medical doctor was to evaluate the severity of the Veteran's right shoulder, cervical spine, and gastroesophageal disabilities. The October 2016 VA examinations were conducted by a physician's assistant.  Thus, the examination failed to satisfy the Board's remand instructions.  As such, the case must be remanded for additional development. Id.
 
In light of the decision in  Correia v. McDonald, 28 Vet. App. 158 (2016) the RO must ensure that the Veteran's right shoulder and cervical spine examinations include joint testing for pain in both active and passive motion, and in the case of the right shoulder with the range of the opposite undamaged joint 
 
The issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the increased rating issues remanded herein. Therefore, that issue cannot be addressed at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA treatment records, including all records from the West Haven VA Medical Center since September 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. After all available records have been associated with the electronic file, schedule the Veteran for a VA examination with a physician to address the current nature and severity of the Veteran's service-connected right shoulder and cervical spine disabilities. The Veteran's VBMS and Virtual VA files must be made available to the physician for review of the case. A notation to the effect that this record review took place must be included in the report of the physician. 
 
In accordance with the latest worksheets for rating right shoulder and cervical spine disabilities, the physician is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right shoulder and cervical spine. As part of the physical examination, the physician is to test the range of cervical and shoulder motion in active motion, passive motion,  or provide an explanation as to why it is not possible to do so. In the case of the right shoulder, range of motion measurements must also be provided for the left shoulder. With regard to both disabilities, if there is clinical evidence of pain on motion, the physician must indicate the degree at which such pain begins in the arc of motion.  A complete rationale for any opinion expressed must be provided.
 
In providing the above-requested report, the physician is to specifically consider and discuss the Veteran's assertions with regard to his shoulder and neck disabilities, to include any reports of flare-ups.
 
If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician, i.e., additional facts are required, or the physician does not have the needed knowledge or training.
 
3. Provide an appropriate physician access to the appellant's VBMS and Virtual VA file for review. A notation to the effect that this record review took place must be included in the physician's report. Following the review, the physician is asked to opine as to whether or not he or she is in agreement with the conclusions of the August 2016 VA gastroesophageal examination. 
 
If, and only if, the physician is not in agreement with the conclusions of the August 2016 VA gastroesophageal examination, the Veteran should be provided an in-person VA examination with a physician, to assess the nature and severity of his gastroesophageal reflux disease. 
 
In such case, the physician is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to gastroesophageal reflux disease. The physician is specifically requested to state whether gastroesophageal reflux disease involves recurrent epigastric distress with dysphasia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain. The physician should also include a discussion of whether the disability is productive of considerable impairment of health. The physician should comment as to whether gastroesophageal reflux disease is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms productive of severe impairment of health. Finally, the physician should discuss whether the appellant uses any type of medication for the control of the symptoms produced by gastroesophageal reflux disease, and whether those medications have any secondary adverse effect on the appellant. 
 
In providing the above-requested examination report, the physician is asked to specifically consider and discuss the Veteran's assertions with regard to his gastroesophageal disability, to include any reports of flare-ups.
 
If any requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician, i.e., additional facts are required, or the physician does not have the needed knowledge or training.
 
4. The AOJ must then review the aforementioned reports to ensure that they are in COMPLETE compliance with the directives of this REMAND, and that the physicians have documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



